                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JENNIFER OHAMA                                                    CIVIL ACTION

             v.                                                      NO. 19-2150

   ALAN M. MARKOWITZ

                           ORDER RE: MOTION FOR RECONSIDERATION

          AND NOW, this 6th day of March 2020, upon consideration of Defendant’s Motion for

Reconsideration, (ECF 21), Plaintiff’s Opposition, (ECF 25), and Defendant’s Reply, (ECF 26),

and for the reasons stated in the foregoing memorandum, it is hereby ORDERED that Defendant’s

Motion is DENIED.




                                                                      BY THE COURT:

                                                                      s/ Michael M. Baylson
   Dated: March 6, 2020                                               ______________________________
                                                                      Michael M. Baylson
                                                                      United States District Court Judge

O:\CIVIL 19\19-2150 Ohama v Markowitz\19cv2150 Order re Motion for Reconsideration.docx
